MITCHELL, J.
This is an action for libel. Plaintiff alleges that he is an attorney at law, and as such engaged in the practice of his profession, and the complaint was evidently framed upon the theory that the alleged defamatory publication affected him in his profession or occupation as a lawyer. It appears from the complaint that the defendant was a commercial agency engaged in publishing and circulating among its subscribers, who are retail merchants, a book which purports to be
“A compilation of the actual experiences of business men in St. Paul respecting the worthiness of individuals to credit, based solely on the manner in which they pay their bills.”
*86The book contained about 35,000 names. It contained a key to the letters used to indicate the report or rating of each individual as to the payment of his bills. This key is as follows:
“B, prompt weekly; 0, prompt monthly; D, pays on demand; E, slow; F, pays when pushed; G-, promises not kept; H, refused payment; I, note protested; K, left for collection; L, judgment taken; N, unrecommended credit; O, disputed bills.”
The alleged libel consisted of defendant, in this book, reporting or rating the plaintiff “E,” which, according to the key, meant that he was slow in payment of his bills. No extrinsic facts were alleged to enlarge the meaning of the words. This was attempted by innuendo, but it is a familiar rule of the law of libel and slander that the sense of words cannot be enlarged by mere innuendo. Neither were any facts alleged tending to show special damages. The publication is alleged to have been made falsely and maliciously, but there is no allegation that the words were published of and concerning the plaintiff in his profession as an attorney. And when it is considered that the “key,” taken as a whole, impliedly negatives any charge that the plaintiff is either dishonest or insolvent, there is nothing in the publication that would necessarily or directly affect him in relation to his profession as a lawyer.
As a publication addressed to retail dealers, it presumably, if not necessarily, referred to his habit in the matter of paying his personal bills. The head and front of the publication is that plaintiff is slow in the payment of his bills, but not to the extent that his promises are not kept, or that it is necessary to place a claim in the hands of a collector, or to put it into judgment, in order to secure payment, or that he ever disputes his bills. An attorney, like any other man, may for various reasons be slow, to the extent of not paying- his personal bills promptly, weekly or monthly, or on demand, and yet be not only honest and solvent, but also entirely prompt in the performance of his professional duties, and in accounting for and paying over all property or money .of his clients - which may come into his hands. It is possible that anything published in disparagement, however slight, of a person as an individual may incidentally affect him somewhat in his business or *87profession; but it does not necessarily follow that the words are actionable, per se, as published of and concerning him in relation to his profession or business. Any such rule would open the dobr for a flood of vexatious litigation. To be actionable on that ground alone, the publication must be such as would naturally and directly affect him prejudicially in his profession or business. Hence our opinion is that if the publication in-this case is, per se, actionable under-the allegations of the complaint, it must be because it is actionable per se when published of a person as an individual, without reference to his particular profession or business.
It is familiar law that printed or written words may be actionable, which, if merely spoken, would not be actionable. And, generally stated, the law of libel is that any written or printed words are actionable which tend to blacken the memory of one who is dead, or to injure the reputation of one who is alive, and thereby expose him to public hatred, contempt, or ridicule, degrade him in society, lessen him in public esteem, or lower him in the confidence of the community, even although the words do not impute to him criminality or immorality. It is sometimes difficult to determine upon which side of the line a publication falls. It is impossible, as well as impolitic, to lay down any more definite rule than the general statement of the law already given, and then make a commonsense application of it to the facts of each case as it arises. On the one hand, it will not do to hold that everything published in disparagement of a person is actionable, or to adopt Bentham’s sarcastic definition of libel as anything of which any one thinks proper to complain. But, on the other hand, everything falsely and maliciously published- of another, which necessarily or naturally tends to injure his standing and good name in the community, or lower him in the confidence and respect of his neighbors, ought to be held actionable.
The case is a border one, and the question not free from doubt; but, applying this test, we think that, in this age and country, a charge that a man is not prompt, but habitually slow, in the payment of his personal bills,- — especially those contracted with his grocer, butcher, and other retail dealers, for his personal or family expenses, — would naturally and almost inevitably injure his stand*88ing in the community, and lower him in the esteem and respect of his neighbors. We therefore hold that the words complained of were actionable per se, although published of the plaintiff as an individual, and not in relation to his business as an attorney. iOrder affirmed.